Fobd, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the market value or price *632at or about the date of exportation herein, at which such or similar merchandise to that covered by entry No. 1434 was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including all costs and charges specified in section 402 of the Tariff Act of 1930, was French francs 207.96, less 15.36 per centum, each, net, packed, and that there was no higher export value for such or similar merchandise.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value for the subject merchandise to be French francs 207.96, less 15.35 per centum, each, net, packed. Judgment will be rendered accordingly.